Citation Nr: 1526081	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 19, 2011.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985 and from September 1990 to April 1991, including service in the Southwest Asia theater of operations from October 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted entitlement to a TDIU rating, effective January 19, 2011.  


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied entitlement to a TDIU rating; no pertinent records were physically or constructively in VA's possession within one year of the June 2005 rating decision.  

2.  An unappealed November 2007 rating decision also denied entitlement to a TDIU rating; no pertinent records were physically or constructively in VA's possession within one year of the November 2007 rating decision.  

3.  The instant claim for entitlement to a TDIU rating was filed on March 3, 2009, and the record reflects that he has not worked since 2003.  


CONCLUSION OF LAW

1.  The June 2005 rating decision denying the claim of entitlement to a TDIU rating is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  The November 2007 rating decision denying the claim of entitlement to a TDIU rating is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

3.  The criteria for an effective date of March 3, 2009, for the award of a TDIU rating are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims file.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

Historically, a June 2005 rating decision denied the Veteran's claim for entitlement to a TDIU rating.  The evidence in the record at the time included the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements in support of his claim.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the June 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  A November 2007 rating decision again denied the Veteran's claim for entitlement to a TDIU rating.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b).  Accordingly, the November 2007 decision is final.  The instant claim for entitlement to a TDIU rating was received on March 3, 2009.  

The Veteran contends that the effective date for his TDIU rating should be March 19, 2007.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, where entitlement to a TDIU rating arose more than one year prior to the Veteran's TDIU claim, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston, 605 F.3d at 984.  

Here, the Veteran reported in his March 3, 2009 claim that he became too disabled to work in 2003, due to his service-connected chronic fatigue syndrome and major depression.  A December 2009 rating decision denied entitlement to a TDIU rating.  The Board finds that the decision did not become final.  New evidence generated by the Vocational Rehabilitation Center in September 2010 includes an opinion that the Veteran is not capable of obtaining and maintaining competitive employment due to his disabilities.  This evidence is new because it was not already of record, and it is material because it relates to the basis for the November 2007 rating decision denial.  See 38 C.F.R. § 3.156(b).  

The Board finds that March 3, 2009, the date of the Veteran's claim for a TDIU rating, is the effective date from which it can be determined the Veteran was not capable of substantially gainful employment.  38 C.F.R. § 3.400.  As discussed above, the claim has been pending since that date.  Further, the Veteran has presented competent medical evidence supporting his claim for a TDIU rating, as reflected in the September 2010 Vocational Rehabilitation Center letter, and he was subsequently awarded a TDIU rating.  Consequently, an effective date of March 3, 2009, is warranted for the award of a TDIU rating.  

To the extent the Veteran seeks an effective date earlier than March 3, 2009, and specifically effective from March 19, 2007, the only way the Veteran could attempt to overcome the finality of the November 2007 decision in an attempt to gain an earlier effective date prior to a previous final decision, is to request a revision of that decision based on clear and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary ... is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  The Veteran has not done so.  Since the November 2007 decision, as well as the June 2005 decision, is final, the decision is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the prior June 2005 and November 2007 rating decisions has not been alleged.  There is no legal basis for making the effective date of the grant of the TDIU rating retroactive to March 19, 2007.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of March 3, 2009, and no earlier, for the award of a TDIU rating is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


